          Case 2:13-md-02460-JD Document 765 Filed 09/07/21 Page 1 of 5




                                       September 7, 2021

                                                                                  Writer’s Direct Contact
                                                                                       (213) 683-9528
                                                                                    (213) 683-4028 FAX
                                                                                  stuart.senator@mto.com
VIA ECF

The Honorable Jan Dubois
United States District Court
Eastern District of Pennsylvania
Room 12613
601 Market Street
Philadelphia, PA 19106

       Re:     In re: Niaspan Antitrust Litigation, Master File No. 2:13-md-02460-JD

Dear Judge Dubois:

                In accordance with the Court’s Order dated August 17, 2021, Defendants met and
conferred with Plaintiffs regarding a proposed schedule for further proceedings in this case.
Plaintiffs and Defendants were unable to reach agreement. Defendants have attached a chart
showing their proposal and what Plaintiffs have told us is their proposal. We understand that
Plaintiffs are planning to submit their proposal separately as well.

               The major area of disagreement is on when briefing of summary judgment and
motions should take place. As Defendants have previously explained, we believe that the
briefing should commence only once EPP class certification is finally decided. While this Court
recently denied the EPPs’ renewed class certification motion, EPPs have filed a petition for
permission to appeal that ruling to the Third Circuit. Defendants’ answer to that petition is due
this Friday, September 10. If the Third Circuit promptly denies the petition, the differences
         Case 2:13-md-02460-JD Document 765 Filed 09/07/21 Page 2 of 5



The Honorable Jan Dubois
September 7, 2021
Page 2


between the parties’ respective proposed timing will not be great. On the other hand, if the Third
Circuit allows full merits briefing, the differences could be significant.

                As Defendants have previously said, see EFC No. 713, they believe that they
should be permitted to brief summary judgment and Daubert motions with knowledge of whose
claims remain to be litigated. This is true both for due process reasons and because the identity
of the parties may affect the content of the motions. For example, Defendants cannot evaluate
damages arguments without knowing whether EPPs propose to apply their damages
methodology to an EPP class or to individual EPPs. For that reason, Defendants submit that the
EPP class certification motion should be finally decided before the summary judgment and
Daubert motions calendar commences.



                                                  Very truly yours,

                                                  /s/ Stuart N. Senator

                                                  Stuart N. Senator
                     Case 2:13-md-02460-JD Document 765 Filed 09/07/21 Page 3 of 5



   The Honorable Jan Dubois
   September 7, 2021
   Page 3


                                              SCHEDULING PROPOSALS

           Event              Plaintiffs’              Defendants’ Proposal                   Additional Notes
                              Proposal
All dispositive motions and Nov. 8, 2021        60 days after conclusion of EPP        Plaintiffs propose that no party
Daubert motions filed and                       petition to appeal/appeal class        shall file a dispositive motion
served.                                         certification, excluding last two      before this date without prior
                                                weeks of December from calculation     leave of Court.
                                                if applicable
Responses to dispositive       Jan. 25, 2022    60 days after motions filed,
motions and Daubert                             excluding last two weeks of
motions filed and served.                       December from calculation if
                                                applicable
Reply briefs to dispositive    Feb. 25, 2022    40 days after oppositions
motions and Daubert
motions filed and served.
Hearing on motions TBD.
Parties submit joint           Mar. 7, 2022     30 days after ruling on MSJs and       Plaintiffs propose that the trial
proposed trial plan, to                         Dauberts.                              plan be limited to the claims of
include, but not be limited                                                            the DPPs and the retailer
to, an identification of the                                                           plaintiffs.
common issues to be
presented at trial, and a                                                              Defendants propose that the
proposed procedure for an                                                              trial plan include all MDL
adjudication of any                                                                    plaintiffs, including end payor
individualized issues                                                                  plaintiffs.
relating to damages. Any
areas of disagreement
between the parties on the
trial plan shall be
highlighted for the Court.
Private mediation, all         Beginning on     Approximately 30 days after close
parties.                       or around Mar.   of MSJ and Daubert briefing
                               14, 2022
Parties to exchange initial    July 15, 2022    At least the same interval proposed
list of trial exhibits                          by Plaintiffs between the submission
(including exhibits                             of the trial plan and this event.
themselves) pursuant to
Rule 26(a)(3)(A)(iii) (other                    Dates for pretrial exchanges should
than documents used for                         be keyed off of the date for the
cross and demonstratives).                      pretrial conference and trial, which
                                                should not be set until summary
                                                judgment motions are decided.
                    Case 2:13-md-02460-JD Document 765 Filed 09/07/21 Page 4 of 5



   The Honorable Jan Dubois
   September 7, 2021
   Page 4


           Event                 Plaintiffs’          Defendants’ Proposal            Additional Notes
                                  Proposal
Parties to exchange lists of   July 29, 2022   3 weeks after exchange of exhibit
proposed witnesses and                         list.
deposition designations
pursuant to Rule
26(a)(3)(A)(ii).
Parties to file any motions    Aug. 5, 2022    In limine motions should be filed
in limine after having met                     and deposition counter-designations
and conferred in an effort                     should be exchanged 3 weeks after
to resolve each such                           exchange of deposition designations.
motion; parties to
exchange objections to                         Exhibits should be objected to when
exhibits, witness lists and                    introduced. Pre-trial objections to
deposition designations,                       exhibits should be made only when a
and serve counter-                             pre-trial admissibility ruling is
deposition designations.                       sought. Other objections can be
                                               made at trial and need not be
                                               anticipated for all ways in which a
                                               document will be used and listed
                                               “for the record” in the submission.
Parties to file oppositions    Aug. 19, 2022   3 weeks after the prior event.
to any motions in limine,
and exchange drafts of
proposed jury voir dire
questions, verdict sheets
and jury instructions.
Parties serve responses to
counter-deposition
designations.
Parties jointly submit all     Aug. 31, 2022   3 weeks after the prior event.
jointly proposed jury voir
dire questions, verdict
sheets, and jury
instructions to the Court;
any party may submit
additional proposed jury
voir dire questions, verdict
sheets, and jury
instructions as to which the
parties have not been able
to agree, in a manner
designed to facilitate Court
decision of disputes.
                     Case 2:13-md-02460-JD Document 765 Filed 09/07/21 Page 5 of 5



   The Honorable Jan Dubois
   September 7, 2021
   Page 5


           Event                  Plaintiffs’          Defendants’ Proposal                      Additional Notes
                                  Proposal
Parties file joint final        Aug. 19, 2022   Two weeks prior to final pretrial         If trial briefs are filed, the
pretrial conference                             conference.                               following are the proposals for
statement, which shall                                                                    page limits:
include any stipulated facts                    There should not be a separate trial
agreed to by the parties,                       brief. All “trial brief” issues should    Plaintiffs: Trial briefs are
trial exhibits (and                             be set forth in the pretrial conference   limited to 20 pages in length.
objections thereto, in a                        statement unless there are significant    The group of all Direct
manner designed to                              non-jury issues to try.                   Purchaser Plaintiffs shall
facilitate Court decision of                                                              jointly file one trial brief; the
disputes) and deposition                        As noted above, the parties can           group of all Retailer Plaintiffs
designations (and objection                     submit objections to trial exhibits       shall jointly file one trial brief;
thereto, in a manner                            through in limine motions if they         the group of all AbbVie
designed to facilitate Court                    need decision pre-trial.                  Defendants shall jointly file
decision of disputes);                                                                    one trial brief; and the group of
parties file trial briefs.                                                                all Teva Defendants shall
                                                                                          jointly file one trial brief. Any
                                                                                          group may incorporate by
                                                                                          reference any other group’s
                                                                                          trial brief in whole or in part.


                                                                                          Defendants: Each side shall
                                                                                          have 40 pages for its trial
                                                                                          briefs, which may be allocated
                                                                                          among parties on each side as
                                                                                          they agree among themselves.
                                                                                          Each side shall strive to file a
                                                                                          single integrated brief. Note
                                                                                          that EPPs are also participants
                                                                                          here.
Final pre-trial conference      Aug. 31, 2022   To be set in accordance with Court’s
and hearing on outstanding                      calendar.
motions.
This matter shall be            Oct. 10, 2022   To be set in accordance with Court’s
specially listed for trial to                   calendar, at least two weeks after
commence on this date,                          final pretrial conference and hearing
with an estimated trial                         on outstanding motions.
length of 3-4 weeks,
depending on the Court’s
rulings as to the structure
of the trial.
